DETAILED ACTION
This is a response to the Applicants' filing on 1/09/20. In virtue of this filing, claims 1-36 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13, 15-25, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over by Tanner et al (US Pub. No: 2014/0368903).
Regarding claim 1, a microscope subject illumination system of Tanner et al is capable of performing that, an illumination module for a microscope apparatus(figure 1), comprising: a plurality of monochromatic sources (the ring light includes targeting lasers or target light) and a control device, wherein the control device is configured to control states of the plurality of monochromatic sources(paragraphs [0022-0024]), and wherein the control device includes a selecting and switching module for switching the plurality of monochromatic sources in response to the operation of a user. Paragraph [0023] for the targeting lasers are activated via a user control (e.g., a pushbutton) and  paragraph [0027] for control of the targeting light (i.e. , turning the light on and off) and may selectively activate illumination LEDs individually, in diametrically-opposed pairs, multi-LED groups or other combinations.
	Regarding claim 2, the microscope subject illumination system of Tanner et al disclose that,  the selecting and switching module is configured to select one or more, or all of the plurality of monochromatic sources to form a predetermined combination/combinations. Paragraphs [ 0023, 0027, 0036].
Regarding claim 3, the microscope subject illumination system of Tanner et al is capable of performing that, the selecting and switching module is configured to set sequence for a plurality of the predetermined combinations, and perform a switch and/or cycle according to the sequence in response to the operation of the user. Paragraphs [ 0023, 0027, 0036].
Regarding claim 4, the microscope subject illumination system of Tanner et al disclose that, the control device includes a main function part for changing states of the monochromatic sources, and a single operating element which is operatively connected to the main function part and which is accessible to the user. Paragraph [0036] for the lighting control system (not illustrated) may selectively activate illumination LEDs individually, in diametrically-opposed pairs, multi-LED groups or other combinations.
Regarding claim 5, the microscope subject illumination system of Tanner et al disclose that, the control device includes a brightness adjustment module which is configured to modify the brightness value of each individual monochromatic source. Paragraphs [ 0023, 0037-0038].
Regarding claim 9, the microscope subject illumination system of Tanner et al disclose that, the operating element is configured in the form of a button, which, when being pressed, can realize the switch among different monochromatic sources and/or different predetermined combinations of the monochromatic sources. Paragraph [0023] for the targeting lasers are activated via a user control (e.g., a 
Regarding claim 10, the microscope subject illumination system of Tanner et al disclose that, the operating element is added with a function of knob on the basis of the button, the button and the knob being integrated on a single operating element, and the knob being arranged to regulate the brightness of the monochromatic source.
Regarding claim 11, the microscope subject illumination system of Tanner et al is capable of performing that the button is arranged to change the state of one or more monochromatic sources each time when it is pressed. Paragraph [0023] for the targeting lasers are activated via a user control (e.g., a pushbutton).
Regarding claim 13, the microscope subject illumination system of Tanner et al disclose that the button and/or knob is provided with depressions on the end surface to accommodate fingers of the user. Paragraph [0023] for the targeting lasers are activated via a user control (e.g., a pushbutton).
Regarding claim 15, the microscope subject illumination system of Tanner et al disclose
that the monochromatic source is in the form of an LED. Paragraph [0034].
Regarding claim 16, the microscope subject illumination system of Tanner et al is capable of performing the LED includes four LEDs configured to emit light with different wave lengths.
Regarding claim 17, the microscope subject illumination system of Tanner et al is capable of performing that, the four LEDs, a first LED is configured to emit a light with a wave length of 470nm, a second LED is configured to emit a light with a wave length of 365nm or 380nm, a third LED is configured to emit a light with a wave length of 625nm, and a fourth LED is configured to emit a light with a wave length of 505nm or 565nm. Paragraph[0036] for the lighting control system (not illustrated) may selectively activate illumination LEDs individually, in diametrically-opposed pairs, multi-LED groups or other combinations.

Regarding claim 18, the microscope subject illumination system of Tanner et al disclose that the monochromatic source is in the form of a laser, a xenon lamp with a filter, or a white light source with a filter.
Regarding claim 19, the microscope subject illumination system of Tanner et al disclose that a plurality of light source indicators are further provided, which are respectively associated with the plurality of monochromatic sources and which are to indicate the state of the corresponding monochromatic sources.
Regarding claim 20, the microscope subject illumination system of Tanner et al disclose that, the plurality of light source indicators are configured to respectively emit a light with a different color. Paragraphs [0023,0034].
Regarding claim 21, the microscope subject illumination system of Tanner et al disclose that the plurality of light source indicators are each configured to illuminate in two different manners, especially an always-on manner and a flashing or blanking manner.
Regarding claim 22, a microscope subject illumination system of Tanner et al disclose is capable of performing that, a method for controlling an illumination module of a microscope apparatus, the illumination module including a plurality monochromatic sources (paragraphs [0022-0024]) and a control device that controls states of the plurality of monochromatic sources, the control device comprises a selecting and switching module, wherein the plurality of monochromatic sources are switched by the selecting and switching module in response to the operation of the user. Paragraph [0023] for the targeting lasers are activated via a user control (e.g., a pushbutton) and paragraph [0027] for control of the targeting light (i.e. , turning the light on and off) and paragraph[0036] for the lighting control system (not illustrated) may selectively activate illumination LEDs individually, in diametrically-opposed pairs, multi-LED groups or other combinations.

Regarding claim 24, the microscope subject illumination system of Tanner et al disclose that the predetermined combination(s) is(are) set in a sequence and switched and/or circulated according to the sequence by means of the selecting and switching module in response to the operation of the user. Paragraph [0036].
Regarding claim 25, the microscope subject illumination system of Tanner et al disclose the control device comprises a single operating element in the form of a button, the control method including pressing the button to switch among different monochromatic sources and/or predetermined combinations of the different monochromatic sources. Paragraph [0036].
Regarding claim 32, the microscope subject illumination system of Tanner et al disclose that the control method includes showing which monochromatic source is currently turned on by means of light source indicators with lights of different colors, and representing the brightness value of the related monochromatic source by means of a light in different states.
Regarding claim 33, the microscope subject illumination system of Tanner et al disclose a microscope apparatus, comprising an illumination module, wherein the illumination module is the illumination module according to claim 1.
Regarding claim 34, the microscope subject illumination system of Tanner et al disclose that it is a fluorescence microscopes apparatus. Paragraph [0030].

Regarding claim 36, the microscope subject illumination system of Tanner et al disclose that it is a fluorescence microscopes apparatus. Paragraph [0030].
Allowable Subject Matter
Claims 6-8, 12, 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
 
/Minh D A/
Primary Examiner
Art Unit 2844